
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


STOCK PURCHASE AND SALE AGREEMENT


        This STOCK PURCHASE AND SALE AGREEMENT (this "Agreement"), dated as of
December 16, 2004 is entered into by and among Liberty Ireland Funding, Inc., a
Delaware corporation ("LIF" or "Seller"), United UPC Bonds LLC, a Delaware
limited liability company ("Purchaser"), UnitedGlobalCom, Inc., a Delaware
corporation ("UGC"), and Liberty Media International Holdings, LLC, a Delaware
limited liability company ("LMIH"), for the purposes of Article VII only.

RECITALS

        WHEREAS, Seller wishes to sell and Purchaser wishes to purchase 100% of
the issued share capital of Princes Holdings Limited, an Irish company ("PHL"),
(the "PHL Shares"), on and subject to the terms of this Agreement.

        WHEREAS, capitalized terms not otherwise defined in this Agreement will
have the respective meanings set forth in Exhibit A hereto.

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties and agreements contained herein, the Parties hereby
agree:

ARTICLE I
SALE AND PURCHASE; CLOSING

        1.1   Upon the terms set forth in this Agreement and for the
consideration set forth herein, Seller hereby sells the PHL Shares to Purchaser,
and Purchaser hereby purchases the PHL Shares from Seller, free and clear from
all Encumbrances and together with all rights and advantages attaching thereto.

        1.2   The closing of the purchase and sale of the PHL Shares as set
forth in Section 1.1 (the "Completion") is occurring concurrently with the
execution and delivery of this Agreement (the "Completion Date") at the offices
of Holme Roberts & Owen LLP, 1700 Lincoln Street, Suite 4100, Denver, Colorado
80203.

ARTICLE II
CONSIDERATION

        2.1   Purchase Price. The purchase price for the PHL Shares shall be
US$55,105,800 (the "Initial Purchase Price"), subject to adjustment following
Completion as provided in Section 2.2. The Initial Purchase Price shall be paid
by transfer to Seller of 6,413,991 shares of Class A common stock, par value
$.01 per share, of UGC (the "UGC Exchange Shares"). The number of UGC Exchange
Shares is equal to (a) the amount of the Initial Purchase Price divided by
(b) the UGC Average Share Price.

        2.2   Adjustment to Initial Purchase Price.

        (a)   Within 90 days after Completion, Purchaser shall provide to Seller
(i) the audited consolidated financial statements of PHL and its subsidiary
undertakings as of and for the year ended December 31, 2004, including the notes
thereto (the "Audited 2004 Financial Statements"), which shall be prepared in
accordance with accounting standards generally accepted in Ireland and the Irish
statutes comprising the Companies Acts 1963-2003, and the European Communities
(Companies: Group Accounts) Regulations 1992 (collectively, "Irish GAAP"),
applied in a manner consistent with the preparation of the Audited Financial
Statements, (ii) the calculation of Audited Full Year 2004 EBITDA based thereon
and (iii) if applicable, the calculation of the reduction to the Initial
Purchase Price pursuant to Section 2.2(b).

        (b)   If the Audited Full Year 2004 EBITDA is less than Euro 15,772,500,
then the Initial Purchase Price shall be reduced by an amount equal to the
product of (A) US$150,000,000 (the

--------------------------------------------------------------------------------






"Estimated Enterprise Value") times (B) 1 minus the quotient of (x) Audited Full
Year 2004 EBITDA divided by (y) Budgeted Full Year 2004 EBITDA.

        (c)   The reduction in the Initial Purchase Price made pursuant to
Section 2.2(b) shall be settled by the delivery to UGC, within 30 days following
the deliveries to Seller pursuant to Section 2.2(a), of a number of UGC Exchange
Shares with an aggregate UGC Average Share Price equal to the amount of the
reduction.

ARTICLE III
COMPLETION DELIVERIES

        3.1   Concurrently with the execution and delivery of this Agreement,
Seller is delivering or causing to be delivered to Purchaser against payment of
the Initial Purchase Price:

        (a)   the certificates evidencing the PHL Shares together with
appropriate instruments of transfer for the transfer of the PHL Shares from
Seller to Purchaser, duly executed by Seller;

        (b)   an opinion of Sherman & Howard L.L.C., U.S. counsel to Seller,
addressed to Purchaser and dated as of the Completion Date;

        (c)   each item listed in the Completion Deliveries set forth in
Exhibit B hereto; and

        (d)   resignations, effective as of the Completion, as set forth in
Exhibit C hereto, in respect of certain directors of PHL.

        3.2   Concurrently with the execution and delivery of this Agreement,
UGC is delivering or causing to be delivered to Seller against transfer of the
PHL Shares:

        (a)   a stock certificate evidencing the UGC Exchange Shares, duly
registered in the name of Seller; and

        (b)   an opinion of Holme Roberts & Owen LLP, addressed to Seller dated
as of the Completion Date.

ARTICLE IV
SELLER WARRANTIES

        Except as set forth on the Disclosure Letter or disclosed in the 2004
Management Accounts, Seller represents and warrants to Purchaser and UGC as at
the date hereof as follows:

Seller's Transactional Warranties

        4.1   Organization. Seller is duly incorporated, validly existing and in
good standing under the laws of Delaware. LMIH is duly organized, validly
existing and in good standing under the laws of Delaware. PHL is (a) is validly
formed and validly existing under the laws of Ireland; (b) has all requisite
corporate or other organizational power and authority to own, lease, and operate
its properties and to carry on its business as now being conducted; and (c) is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary except where
the failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a Group Material Adverse Effect. Each Group
Company (excluding PHL) is (a) is validly formed and validly existing under the
laws of Ireland; (b) has all requisite corporate or other organizational power
and authority to own, lease, and operate its properties and to carry on its
business as now being conducted; and (c) is duly qualified or licensed and in
good standing to do business in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it

2

--------------------------------------------------------------------------------



makes such qualification necessary except where the failure to be so qualified
would not, individually or in the aggregate, reasonably be expected to have a
Group Material Adverse Effect.

        4.2   Power and Authority. Each of Seller and LMIH has all requisite
corporate or limited liability company power and authority to enter into and
perform this Agreement and any other documents executed by it hereunder and to
consummate the transactions contemplated hereby to which it is a party. The
execution, delivery and performance by each of Seller and LMIH of this Agreement
and any other documents to be executed by it hereunder and the consummation of
the transactions contemplated hereby to which it is a party have been duly
authorized by all necessary corporate or limited liability company action on the
part of each of Seller and LMIH, as applicable. This Agreement and such other
documents executed hereunder constitute (assuming the due execution and delivery
hereof and thereof by UGC and Purchaser, as applicable) binding obligations of
each of Seller and LMIH enforceable in accordance with their terms except as
such enforcement may be limited by bankruptcy, reorganization, insolvency,
moratorium or other laws affecting the enforcement of creditors rights generally
and subject to general equitable principles.

        4.3   No Consents. No consent, approval, or waiver of, notice to, or
filing with, any other Person is required, on behalf of LMIH or Seller in
connection with the execution, delivery, or performance by LMIH and Seller of
this Agreement or any of the other documents executed by LMIH and Seller
hereunder or the consummation by LMIH or Seller of the transactions contemplated
hereby.

        4.4   No Conflicts. The execution and delivery of and performance by
LMIH and Seller of their respective obligations under this Agreement and any
other documents executed by LMIH or Seller hereunder do not:

        (a)   violate or conflict with any provision of the organizational
documents of LMIH, Seller or any Group Company as in effect on the date hereof;
or

        (b)   conflict with, result in a breach or violation of, (with or
without the giving of notice or lapse of time or both) constitute a default (or
give rise to any right of termination, cancellation, acceleration, repurchase,
prepayment, repayment, or increased payments) under, or give rise to or
accelerate any material obligation (including any obligation to, or to offer to,
repurchase, prepay, repay, or make increased payments) under, or result in the
loss or modification of any material benefit under, any agreement, obligation or
instrument to which LMIH, Seller or any Group Company is a party or by which any
of them is bound or to which any of their assets is subject; or

        (c)   result in the creation of any Encumbrance on the PHL Shares.

        4.5   Ownership of the PHL Shares. Seller has good and valid title to
the PHL Shares together with the right to sell the PHL Shares to Purchaser free
from all Encumbrances (other than those imposed by applicable securities laws)
and together with all rights and advantages now and hereafter attaching thereto
without the prior consent of any third party on the terms and conditions of this
Agreement. The PHL Shares constitute 100% of the issued share capital in PHL.
There are no other outstanding rights, options, warrants, calls, conversions, or
other commitments or agreements of any nature with respect to the direct or
indirect share capital interest in PHL.

        4.6   No Brokers. There is no broker, finder, investment banker or
similar intermediary that has been retained by, or is authorized to act on
behalf of, LMIH, Seller or any Group Company, who will be entitled to any fee or
commission in connection with this Agreement or any other documents executed
hereunder or upon consummation of the transactions contemplated hereby and which
fee or commission could reasonably be expected to be or become a liability of
UGC or any of its Affiliates or PHL.

3

--------------------------------------------------------------------------------




        4.7   Investment Representations.

        (a)   Seller acknowledges that:

        (i)    Seller is acquiring the UGC Exchange Shares for its own account
and not with a view to distribution; and

        (ii)   the UGC Exchange Shares have not been registered under the
Securities Act or any other securities laws, and, therefore, can only be sold or
transferred pursuant to registration under the Securities Act, or pursuant to an
available exemption from registration.

Additional Warranties Concerning PHL

        4.8   Capitalization of PHL and Subsidiaries. With the exception of the
PHL Shares (which are owned by Seller), all of the outstanding equity securities
of the Group Companies are registered in the name and beneficially owned by one
or more of the Group Companies, free and clear of all Encumbrances (other than
liens securing the LIF Loan). All of the outstanding equity securities of the
Group Companies have been duly authorized, validly issued and are fully paid up.
There are no Contracts to which any Group Company is a party, remaining
unfulfilled as of the date of this Agreement relating to the issuance, sale, or
transfer of any equity securities, or options or other rights to acquire equity
securities of any Group Company. The outstanding equity securities, or options
or other rights to acquire equity securities, of the Group Companies have been
issued in compliance with all applicable legal requirements.

        4.9   Financial Statements; No Undisclosed Liabilities.

        (a)   Seller has delivered to Purchaser the following financial
information: (i) the audited Group Balance Sheet, Group Profit and Loss Account
and Group Cash Flow Statement for the Group Companies as of and for the
fiscal years ended December 31, 2003 and 2002 and the audited Balance Sheet for
PHL as of December 31, 2003 and December 31, 2002 (the "Audited Financial
Statements") and (ii) the unaudited monthly management accounts for the period
from June 1, 2004 to October 31, 2004 (the "2004 Management Accounts"), which
include unaudited monthly balance sheets and statements of operations of the
Group Companies as of each month end and for the month then ended in such period
(the "Interim Unaudited Financial Statements").

        (b)   Except as described in the notes thereto, the Audited Financial
Statements give, in each case, a true and fair view of the state of affairs of
the Group Companies as of their respective balance sheet dates and of the loss
and cash flow of the Group Companies for the respective years then ended.

        (c)   The Interim Unaudited Financial Statements included in the 2004
Management Accounts have been prepared in good faith and in a manner consistent
with the preparation of the unaudited monthly management accounts for 2003
previously provided to Purchaser.

        (d)   As of October 31, 2004, there were no liabilities of the Group
Companies required to be reflected in a consolidated balance sheet of the Group
Companies prepared in accordance with Irish GAAP that were not provided or
allowed for or otherwise disclosed in the 2004 Management Accounts as of and for
the month ended October 31, 2004.

        (e)   Since May 19, 2004, no event has occurred and no condition exists
that, individually or together with other events and conditions, has had or,
insofar as LIF can reasonably foresee, is reasonably likely to have, a Material
Adverse Effect on PHL.

        (f)    As of October 31, 2004, the outstanding consolidated indebtedness
for borrowed money of PHL (exclusive of finance leases) was Euro 80,143,592.

4

--------------------------------------------------------------------------------






        4.10 Assets. The assets owned by any Group Company and used in the
business of the Group Companies are free and clear of third party interests and
other Encumbrances other than Permitted Liens.

        4.11 Contracts; Interested Party Transactions.

        (a)   Each material Contract (including material programming agreements)
to which any Group Company is a party is in full force and effect and such Group
Company is not in breach of or default under such Contract. Each material
written Contract to which any Group Company is a party has been made available
by or on behalf of each Group Company to Purchaser.

        (b)   The Disclosure Letter contains a true and complete list of all
suppliers of programming distributed by the Group Companies; identifies the oral
and written agreements, if any, pursuant to which such programming is so
supplied and the term thereof; specifies the license or programming fees being
paid for such programming and, if the fees so paid are not pursuant to an
unexpired written agreement, the basis for determining the amount of fees
payable.

        (c)   The Disclosure Letter contains a true and complete list of all
Contracts between any Group Company, on the one hand, and any director or
officer of a Group Company, on the other hand, pursuant to which there are any
unfulfilled obligations of the Group Companies.

        (d)   Except for the LIF Loan, as of the date hereof there are no
Contracts between Liberty Media International, Inc., a Delaware corporation
("LMI"), any consolidated subsidiary of LMI (other than any Group Company and
UGC and its Subsidiaries), or any officer or director of LMI, on the one hand,
and any Group Company, on the other hand. Since January 29, 2004, no
transactions of the kind referred to in Item 404 of Regulation S-K promulgated
under the Securities Exchange Act of 1934 involving any Group Company, on the
one hand, and LMI, any consolidated subsidiary of LMI (other than any Group
Company and UGC and its Subsidiaries), or any officer or director of LMI, on the
other hand, have occurred, except for the LIF Loan.

        4.12 Employees or Consultants. PHL has fulfilled all of its obligations
required to be fulfilled on or prior to the date hereof related to any and all
material employment and consultant agreements (including pensions and benefit
schemes) and there are no phantom options for PHL.

        4.13 Environmental Laws. To Seller's knowledge, no damage to the
environment has been done, permitted or contributed to in any way by any Group
Company, which could reasonably be expected to have a Group Material Adverse
Effect.

        4.14 Legal Compliance. To the Knowledge of Seller and except for the
Examination and any matter referred to in the related proceedings or the Schemes
of Arrangement, since January 29, 2004, PHL (a) has carried on its business in
all material respects in accordance with, the terms of any foreign or domestic
statute, law, ordinance, rule, regulation, registration, permit, order, license,
decree or Judgment (other than those that apply to the protection of the
environment) applicable to it and (b) no Legal Proceeding, claim, demand, or
notice has been filed or commenced against PHL alleging any failure to so
comply. Without limiting the generality of the preceding sentence, neither PHL,
nor to the Knowledge of Seller, any of PHL's directors, officers, or agents, has
made, offered to make, or directed others to make or offer or make, any payment,
or has given, offered to give, or directed others to give or offer or give,
anything of value, directly or indirectly, to any official or representative of
any Governmental Authority, for the purpose of influencing a decision to secure
or maintain business for any Group Company.

        4.15 Books and Records. The corporate and business administration and
records of the Group Companies are maintained, in all material respects, in
accordance with all applicable legal requirements.

5

--------------------------------------------------------------------------------




        4.16 Legal Proceedings.

        (a)   The Disclosure Letter sets forth all Legal Proceedings pending or,
to Seller's knowledge, threatened, against any Group Company, where the
potential claim, obligation, liability or expense of any Group Company in
respect thereto may exceed Euro 100,000 (it being agreed that Euro 100,000 shall
not be deemed to be a measure of materiality to Seller, PHL or the Group
Companies).

        (b)   Without limiting the generality of Section 4.16(a),

        (i)    Since May 19, 2004, PHL has not (A) applied for or consented to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
assets, (B) made a general assignment for the benefit of its creditors,
(C) commenced a voluntary case under any applicable law relating to bankruptcy
or insolvency, (D) filed a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts, (E) failed
to controvert in a timely and appropriate manner, or acquiesce in writing to,
any petition filed against it in an involuntary case under any applicable law
relating to bankruptcy or insolvency, or (F) taken any corporate or partnership
action for the purpose of effecting any of the foregoing,

        (ii)   Since May 19, 2004, no proceeding or case has been commenced,
without the application or consent of PHL, in any court of competent
jurisdiction, seeking (A) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(B) the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of PHL or of all or any substantial part of its assets, or (C) similar
relief in respect of PHL under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and

        (iii)  Since May 19, 2004, no Judgment for relief against PHL has been
entered in an involuntary case under any applicable law relating to bankruptcy
or insolvency.

        4.17 Scheme of Arrangements. The Scheme of Arrangements in respect of
the Examination of PHL and Chorus Communication Limited is binding on all their
creditors, contingent or otherwise, (as defined in the Scheme of Arrangements),
and no such creditor is claiming, or to Seller's knowledge, threatening to
claim, payment from any Group Company, outside of the Scheme of Arrangements,
other than as claims for damage to the environment.

        4.18 Operation of Business. Since May 19, 2004:

        (a)   there has not been any material adverse change in the business,
properties, operations or financial condition of the Group Companies taken as a
whole and no event has occurred and no condition exists which has had or is
reasonably likely to have a Group Material Adverse Effect;

        (b)   the business of the Group Companies has been operated in the
ordinary course only; and

        (c)   no dividend payments have been made by PHL to its shareholder.

        4.19 True and Complete Disclosure. To the Knowledge of Seller, the
information, exhibits and schedules made available by or on behalf of Seller to
Purchaser and UGC in connection with the due diligence investigation,
negotiation, preparation or delivery of this Agreement and the other documents
executed hereunder or included herein or delivered pursuant hereto, when taken
as a whole do not contain any untrue statement of fact or omit to state any fact
necessary to make the statements herein, in light of the circumstances under
which they were made, not misleading in any material respect, except where the
statement or omission relates to matters that together would not constitute a
Group Material Adverse Effect.

6

--------------------------------------------------------------------------------



        4.20 Tax Representations and Warranties. To Seller's knowledge, all Tax
Returns required to be filed before the Completion Date by or on behalf of any
Group Company have been prepared for filing or have been duly filed. To Seller's
knowledge, except as disclosed in the 2004 Management Accounts, all Taxes shown
to be payable on such Tax Returns or on subsequent assessments with respect
thereto have been paid in full. To Seller's knowledge, no Group Company has any
current or potential liability for the Taxes of any other Person. To Seller's
knowledge, no claim has been made or threatened by any jurisdiction where any
Group Company does not file Tax Returns that any Group Company is or may be
subject to Taxes or required to file Tax Returns in that jurisdiction. Seller
hereby represents and warrants that no Group Company is liable for any Taxes for
the period beginning May 20, 2004 up to the Completion Date, other than as set
forth in the Disclosure Letter and the 2004 Management Accounts, other than
Taxes arising from normal operations of the Group Companies from the latest
balance sheet contained in the 2004 Management Accounts to the Completion Date,
and other than taxes solely arising as a result of the Examination and any
matter referred to in the related proceedings of or the Scheme of Arrangement.

        4.21 Value of PHL Shares. The PHL Shares do not derive the greater part
of their value from land, buildings, minerals or mineral rights in Ireland, or
from exploration rights on the continental shelf of Ireland.

ARTICLE V
UGC AND PURCHASER WARRANTIES

        UGC and Purchaser (as applicable) represent and warrant to Seller as at
the date hereof as follows:

Warranties of UGC and Purchaser

        5.1   Organization. UGC is duly incorporated, validly existing and in
good standing under the laws of Delaware. Purchaser is duly organized and
validly existing under the laws of The Netherlands.

        5.2   Power and Authority. Each of UGC and Purchaser has all requisite
corporate or other organizational power and authority to enter into and perform
this Agreement and any other documents executed by it hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by each of UGC and Purchaser of this Agreement and any other
documents to be executed by either of them hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other organizational action on the part of UGC and Purchaser, as
applicable. This Agreement and such other documents executed hereunder
constitute (assuming the due execution and delivery hereof and thereof by
Seller) binding obligations of each of UGC and Purchaser enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, reorganization, insolvency, moratorium or other laws affecting the
enforcement of creditors rights generally and subject to general equitable
principles.

        5.3   No Consents. No consent, approval, or waiver of, notice to, or
filing with, any other Person is required, on behalf of UGC or Purchaser in
connection with the execution, delivery, or performance by UGC or Purchaser of
this Agreement or any of the other documents executed by UGC or Purchaser
hereunder or the consummation by UGC or Purchaser of the transactions
contemplated hereby.

        5.4   No Conflicts. The execution and delivery of and performance by UGC
and Purchaser of their respective obligations under this Agreement and any other
documents executed by UGC or Purchaser hereunder do not:

        (a)   violate or conflict with any provision of the organizational
documents of UGC or Purchaser; or

7

--------------------------------------------------------------------------------



        (b)   conflict with, result in a breach or violation of, (with or
without the giving of notice or lapse of time or both) constitute a default (or
give rise to any right of termination, cancellation, acceleration, repurchase,
prepayment, repayment, or increased payments) under, or give rise to or
accelerate any material obligation (including any obligation to, or to offer to,
repurchase, prepay, repay, or make increased payments) under, or result in the
loss or modification of any material benefit under, any agreement, obligation or
instrument to which UGC or Purchaser is a party or by which UGC or Purchaser is
bound or to which any of their assets is subject.

        5.5   No Brokers. There is no broker, finder, investment banker, or
similar intermediary that has been retained by, or is authorized to act on
behalf of, UGC or Purchaser who will be entitled to any fee or commission in
connection with this Agreement or any other documents executed hereunder or upon
consummation of the transactions contemplated hereby and which fee or commission
could reasonably be expected to be or become a liability of Seller or any of its
Affiliates.

        5.6   Investment Representations.

        (a)   UGC and Purchaser each acknowledge that:

        (i)    Purchaser is acquiring the PHL Shares for its own account and not
with a view to distribution; and

        (ii)   the PHL Shares have not been registered under the Securities Act
or any other securities laws, and, therefore, can only be sold or transferred
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration.

Additional Warranties of UGC

        5.7   Fairness Opinion. The Special Committee has received an opinion
from a financial advisor acceptable to the Special Committee dated as of the
Completion Date that the transactions contemplated by this Agreement are fair to
UGC and its non-affiliated stockholders from a financial point of view.

        5.8   Special Committee Approval. The Special Committee has approved the
transactions contemplated by this Agreement and all necessary additional
requisite corporate approvals have been obtained.

        5.9   Issuance of UGC Exchange Shares. The UGC Exchange Shares have been
validly issued, fully paid and are nonassessable, and will be free and clear of
third party interests and any and all Encumbrances except those imposed by
applicable securities laws.

        5.10 Registration. The UGC Exchange Shares will constitute "Registrable
Securities" under the Registration Rights Agreement dated as of January 30,
2002, among UGC, Liberty Media Corporation, Liberty Global, Inc. and Liberty
UCOMA, LLC (the "Registration Rights Agreement"), assuming that the Seller is a
"Liberty Holder" thereunder.

        5.11 Reports. UGC has filed all reports and other documents required to
be filed by it with the U.S. Securities and Exchange Commission since
December 31, 2003 and none of such reports and other documents contained, as of
their respective dates and taking into consideration any subsequent filing of
any report or other document, any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

        5.12 Exchange Listing. UGC's Class A common stock is duly listed on the
Nasdaq National Market and no inquiry or proceeding has been initiated or, to
UGC's best knowledge after reasonable investigation, threatened, which could
cause such listing to be terminated or restricted.

8

--------------------------------------------------------------------------------




        5.13 Operation of Business. Except as otherwise publicly disclosed,
since December 31, 2003, there has not been any material adverse change in the
business, properties, operations or financial condition of UGC and its
Subsidiaries taken as a whole and no event has occurred and no condition exists
which has had or is reasonably likely to have a Material Adverse Effect on UGC.

        5.14 Investment Representations. With respect to the treatment by Seller
of the transactions contemplated by this Agreement as a transaction covered by
Section 351 of the Code, UGC and Purchaser represent and warrant as follows:

        (a)   Purchaser is wholly owned directly by UGC and classified as a
disregarded entity for U.S. federal income tax purposes.

        (b)   UGC Class A Stock, UGC Class B Stock and UGC Class C Stock are the
only classes of capital stock of UGC issued and outstanding and there is no
non-voting class of capital stock of UGC issued and outstanding.

        (c)   UGC does not have any current plan or intention to liquidate or
merge with or into any other person.

        (d)   UGC and its Affiliates do not have any current plan or intention
to transfer any of the equity interests in Purchaser or PHL except for transfers
of all of the equity interests in Purchaser or PHL to a direct corporate
subsidiary that is "Controlled" (to be defined with reference to
Section 368(c) of the Code) directly by the transferor and subsequent transfers
by UGC's direct or indirect transferee to a controlled subsidiary of the
transferee.

        (e)   Purchaser does not have any current plan or intention to merge
with or into any other person or to take any action (or make any election) that
would cause Purchaser's classification as a disregarded entity to change for
U.S. federal income tax purposes.

        (f)    There is no current plan or intention on the part of UGC or any
of its Affiliates to redeem or otherwise reacquire any UGC stock issued in the
transactions contemplated by this Agreement.

        (g)   Neither UGC nor Purchaser has any current plan or intention to
(i) liquidate PHL, (ii) merge PHL with or into another entity, (iii) change the
classification of PHL as a corporation for U.S. federal income tax purposes, or
(iv) sell, distribute, transfer or otherwise dispose of the PHL Shares acquired
in the transactions contemplated by this Agreement to an entity not owned by UGC
or an Affiliate of UGC (other than a pledge or other assignment by United
Pan-Europe Communications NV ("UPEC") or a subsidiary of UPEC as collateral in
connection with any debt financing of UPEC or its Affiliates).

        (h)   UGC has no actual knowledge of any facts or circumstances that
would cause UGC to be treated as an investment company as defined in
Section 351(e)(1) of the Code and Treasury Regulation Section 1.351-1(c)(1)(ii).

ARTICLE VI
LIMITATIONS TO THE WARRANTIES

        6.1   Survival. All representations and warranties contained in this
Agreement will survive for a period of 18 months following the Completion Date;
provided, however, that all of the representations and warranties contained in
Sections 4.1 through 4.7, 4.20, and 5.1 through 5.10, 5.12 and 5.14 will survive
the execution and delivery hereof and the Completion hereunder and continue in
full force and effect until the expiration of the applicable statutes of
limitations. The covenants and agreements made by each Party in this Agreement
will survive the Completion without limitation (except pursuant to their terms).
Any representation, warranty, or covenant that is the subject of a claim or
dispute

9

--------------------------------------------------------------------------------



asserted in writing prior to the expiration of the applicable of the periods
stated above will survive with respect to such claim or dispute until the final
resolution thereof.

        6.2   Limitation of Liability. No Party hereto shall be liable to
another Party hereto for such other Party's lost profits, loss of use, lost
revenues or other indirect, incidental, special or consequential damages arising
from or relating to a Party's performance, non-performance, breach or default
under a covenant, warranty, representation, term or condition hereof.

ARTICLE VII
INDEMNIFICATION

        7.1   Indemnification by UGC and Purchaser. Subject to Sections 6.2 and
7.3, UGC and Purchaser, jointly and severally, agree to indemnify and hold
harmless, and hereby indemnify and hold harmless, Seller, its Affiliates and its
and their respective directors, officers, employees, agents, successors and
assigns (any such Person, a "Liberty Indemnified Party"), against any and all
Losses suffered or incurred by such Liberty Indemnified Party as a result of,
based upon, arising out of or otherwise in respect of:

        (a)   any inaccuracy in or any breach of any representation or warranty
of UGC or Purchaser contained in this Agreement; or

        (b)   any nonperformance or breach of any covenant or agreement of UGC
or Purchaser contained in this Agreement.

        7.2   Indemnification by Seller and LMIH. Subject to Sections 6.2 and
7.3, Seller, whose indemnification obligations set forth herein shall be
guaranteed by LMIH, agrees to indemnify and hold harmless, and hereby
indemnifies and holds harmless, UGC and Purchaser, their respective Affiliates
and their respective directors, officers, employees, agents successors and
assigns (any such Person, a "UGC Indemnified Party"), against any and all Losses
suffered or incurred by such UGC Indemnified Party as a result of, based upon,
arising out of or otherwise in respect of:

        (a)   any inaccuracy in or any breach of any representation or warranty
of Seller contained in this Agreement; or

        (b)   any nonperformance or breach of any covenant or agreement of
Seller contained in this Agreement.

        7.3   Tax Indemnification. The amount of any payment under Section 7.1
or 7.2 for Losses arising out of a breach of any representation or warranty, or
non-performance or breach of any covenant, with respect to Taxes (a "Tax
Indemnity Payment") shall be (i) increased to take account of any additional Tax
paid or payable (grossed up for such increase) by the Indemnified Party arising
from receipt of the Tax Indemnity Payment (except to the extent such Tax
Indemnity Payment is treated as an adjustment to the Initial Purchase Price for
tax purposes), and (ii) reduced to take account of any Tax benefit realized (or
realizable) by the Indemnified Party arising from the incurrence or payment of
any such Tax Indemnity Payment; provided, that (I) in computing the amount of
any such additional Tax paid or payable, or the amount of any Tax benefit, the
Indemnified Party will be deemed to be subject to the net effective federal,
local or other income tax rate (based upon the highest applicable marginal
rate); (II) subject to clause (III) below of this Section 7.3, the amount of any
additional Tax, or any Tax benefit, shall be calculated regardless of whether
the item affects the Tax liability of the party in the year in question (i.e. as
a result of the other losses, credits or offsets against tax, or limitations on
declarations, etc.); and (III) the amount taken into account in
clause (ii) above of this Section 7.3 with respect to any Tax benefit that is
not reasonably expected to be realized within three years of the date of the Tax
Indemnity Payment (based upon circumstances existing at that time and without
regard to the application of the preceding clause II) shall be limited to ten
percent of the amount of the reduction that would otherwise apply under
clause (ii) above of this Section 7.3.

10

--------------------------------------------------------------------------------



        7.4   Indemnification Procedures. Any Indemnified Party seeking
indemnification under Sections 7.1 and 7.2 with respect to any third party
claim, action, suit or proceeding other than with respect to Taxes
(collectively, an "Action") shall promptly give notice of such Action to the
party from which such indemnification is sought (the "Indemnifying Party"). The
Indemnified Party's failure to so notify the Indemnifying Party of any Action
shall not release the Indemnifying Party, in whole or in part, from its
obligations to indemnify under this Article, except to the extent that the
Indemnified Party's failure to so notify actually prejudices the Indemnifying
Party's ability to defend against such Action. The Indemnified Party shall be
entitled, at the sole expense and liability of the Indemnifying Party, to
exercise full control of the defense, compromise or settlement of any such
Action unless the Indemnifying Party, within a reasonable time after the giving
of such notice by the Indemnified Party, shall (a) deliver a written
confirmation to such Indemnified Party that the indemnification provisions of
Sections 7.1 and 7.2 are applicable to such Action and that, subject to the
remaining provisions of this Article VII, the Indemnifying Party will indemnify
such Indemnified Party in respect of such Action pursuant to the terms of
Sections 7.1 and 7.2, (b) notify such Indemnified Party in writing of the
Indemnifying Party's intention to assume the defense thereof, and (c) retain
legal counsel reasonably satisfactory to such Indemnified Party to conduct the
defense of such Action. The procedures set forth in Section 8.3 shall govern
with respect to claims, actions, suit or proceedings with respect to Taxes in
lieu of the procedures set forth in this Section 7.4 and Section 7.5.

        7.5   Defense. The Indemnified Party and the Indemnifying Party shall
cooperate with the party assuming the defense, compromise or settlement of any
such Action in accordance herewith in any manner that such party reasonably may
request. If the Indemnifying Party so assumes the defense of any such Action,
the Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnified Party unless (a) the Indemnifying Party has specifically agreed to
pay such fees and expenses, (b) any relief other than the payment of money
damages is sought against the Indemnified Party or (c) the Indemnified Party
shall have been advised by its counsel that there may be one or more legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party or that there may be a conflict of interest
between the Indemnifying Party and the Indemnified Party in the conduct of the
defense of such Action (in either of which cases the Indemnifying Party shall
not have the right to direct the defense, compromise or settlement of such
Action on behalf of the Indemnified Party), and in any such case the reasonable
fees and expenses of such separate counsel shall be borne by the Indemnifying
Party, it being understood and agreed, however, that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for the Indemnified Party together with its Affiliates,
unless there shall be a conflict of interest between the Indemnified Party and
an Affiliate thereof, in which case the Indemnifying Party shall not be liable
for the fees and expenses of more than an aggregate of two separate firms of
attorneys at any time for the Indemnified Party and its Affiliates. No
Indemnified Party shall settle or compromise or consent to entry of any Judgment
with respect to any such Action for which it is entitled to indemnification
hereunder without the prior written consent of the Indemnifying Party, unless
the Indemnifying Party shall have failed, after reasonable notice thereof, to
undertake control of such Action in the manner provided above in this
Section 7.4. The Indemnifying Party shall not, without the written consent of
the Indemnified Party, settle or compromise or consent to entry of any Judgment
with respect to any such Action (x) in which any relief other than the payment
of money damages is or may be sought against any Indemnified Party, or (y) that
does not include as an unconditional term thereof the giving by the claimant,
party conducting such investigation, plaintiff or petitioner to such Indemnified
Party of a release from all liability with respect to such Action.

11

--------------------------------------------------------------------------------




        7.6   Limitations. Liability under the indemnification provisions of
this Article VII shall be limited in the following manner:

        (a)   The maximum amount of liability of each party shall not exceed
$25,000,000, provided that:

        (i)    No limitation shall apply to liability, in respect of
(1) representations set forth in Sections 4.1 (as to Seller, LMIH and PHL only),
4.2, 4.5, 4.6, 4.20, 5.1, 5.2, 5.5, 5.8, 5.9 and 5.14 and (2) the obligation of
UGC set forth in Sections 8.5 and 9.1.

        (ii)   Claims made pursuant to this indemnification other than claims
described in the preceding Section 7.6(a)(i) for which no limitation applies
shall be made only to the extent such claims exceed, in the aggregate,
$1,000,000.

        (b)   The amount for which any party is liable shall be reduced by any
amounts paid or refunded by third parties in relation to the breach of
warranties.

ARTICLE VIII
TAX MATTERS

        8.1   Transfer Taxes.

        (a)   Purchaser shall pay all Irish stamp taxes arising out of or in
connection with the transactions contemplated by this Agreement.

        (b)   Except as provided in Section 8.1(a), LIF shall pay all transfer,
documentary, sales, use, stamp, registration and other such Taxes and fees
(including any monetary adjustments, penalties and interest) imposed upon or
incurred by LIF in connection with the transactions contemplated by this
Agreement (including any real property transfer Tax and any similar Tax). LIF
shall file all necessary Tax Returns and other documentation with respect to all
such Taxes, and if required by applicable law, LIF shall, and shall cause its
Affiliates to, join in the execution of any such Tax Returns and other
documentation.

        (c)   Except as provided in Section 8.1(a), Purchaser shall pay all
transfer, documentary, sales, use, stamp, registration and other such Taxes and
fees (including any monetary adjustments, penalties and interest) imposed upon
or incurred by Purchaser or any Group Company in connection with transactions
contemplated by this Agreement (including any real property transfer Tax and any
similar Tax). Purchaser shall pay all of the costs and expenses incurred by
Purchaser in filing all necessary Tax Returns and other documentation with
respect to all such Taxes.

        8.2   Preparation and Filing of Tax Returns; Refunds of Taxes.

        (a)   For Tax Returns of the Group Companies required to be filed prior
to the Completion Date, Seller will prepare (or cause the relevant Group Company
to prepare) such Tax Returns and cause the relevant Group Company to pay the
Taxes shown due. For Tax Returns related to periods that end prior to the
Completion Date and that are required to be filed after the Completion Date and
to Straddle Periods, Purchaser shall prepare (or cause the relevant Group
Company to prepare) such Tax Returns and Seller shall have the right to review
and approve such Tax Returns. Purchaser shall be responsible for all other Tax
Returns of the Group Companies, without any review by Purchaser.

        (b)   LIF and Purchaser agree to furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance (including access to books, records and accounting work papers)
relating to each Group Company as is reasonably necessary for the preparation of
any Tax Return, claim for refund or tax audit, or the prosecution or defense of
any claim, suit or proceeding relating to any proposed adjustment of Taxes of
any Group Company.

12

--------------------------------------------------------------------------------






        (c)   UGC and Purchaser covenant that they will not cause any Group
Company to amend any Tax Return, make any election or otherwise take any action
to the extent such amendment, election or action would increase The Tax
liability of any Group Company or Seller or any of its Affiliates for any
Pre-Completion Period or Straddle Period, except as required to comply with any
final determination following examination, audit or review of such Tax Return.

        (d)   Purchaser shall promptly pay or cause to be paid to Seller all
refunds of Taxes and interest thereon received by Purchaser or any Group Company
attributable to Taxes paid by Seller or any Group Company with respect to any
Pre-Completion Period or the portion of any Straddle Period, to the extent that
such refunds are attributable to Taxes paid by Seller under Section 7.2, but
specifically excluding any refund, rebate or similar payment attributable to the
carryback of losses or credits attributable to periods of any Group Company
ending after the Completion Date.

        8.3   Tax Controversies.

        (a)   Notification of Proceedings. If Purchaser or UGC receives written
notice of any Tax matter with respect to any Group Company that would affect
LIF, or LIF receives written notice of any Tax matter with respect to any Group
Company that would affect Purchaser or UGC, the Party receiving such written
notice must promptly (and in any event within seven calendar days) notify the
other Party; provided, however, that the failure of any Party to so notify the
other Party will not impair such Party's rights under this Agreement or release,
in whole or in part, the other Party from its obligations under this Agreement,
except to the extent (and solely to the extent) that the first Party's failure
to so notify actually prejudices the other Party in respect of such Tax matter.

        (b)   Cooperation.

        (i)    LIF, Purchaser and UGC must use their commercially reasonable
efforts to cooperate with each other and with each other's agents, including
accounting firms and legal counsel, in connection with the preparation or audit
of any Tax Return, refund claim or Tax controversy matter with respect to any
Group Company or any of their respective activities. Such cooperation must
include making available any information, records and documents in their
possession or under their control related to any Group Company that is relevant
to the preparation or audit of any Tax Return, refund claim or Tax controversy
matter with respect to any Group Company or any of their respective activities.
Any information provided or obtained under this Section 8.3(b)(i) must be kept
confidential, except as may otherwise be necessary in connection with the filing
of a Tax Return, refund claims, Tax audits, Tax claims or Tax litigation or as
required by law.

        (ii)   Purchaser and UGC will have complete control over the handling
(including which arguments to make and how and when to make them), disposition
and settlement of any Tax controversy with respect to any Group Company,
including any Legal Proceeding in connection with any Tax controversy (a "Tax
Proceeding"), including all Tax Proceedings that relate to any Tax issue that
could give rise to a liability of LIF to Purchaser or UGC under this Agreement
(a "Tax Liability Issue"); provided, that Purchaser shall not agree to any
settlement assessment or other resolution of any such Tax issue without first
obtaining the consent of LIF, which consent shall not unreasonably be withheld.
Purchaser and UGC shall furnish to LIF copies of (A) all inquiries or requests
for information from any Tax Authority concerning any Tax Liability Issue, and
(B) all written communications and documents submitted to any Tax Authority with
respect to any Tax Liability Issue. LIF, Purchaser and UGC shall furnish to each
other, promptly after receipt, a copy of all information or document requests,
notices of proposed adjustment, revenue agent's reports or similar reports or
notices of deficiency with respect to any Tax Liability Issue together with all
relevant documents and memos related to the foregoing documents, notices or
reports.

13

--------------------------------------------------------------------------------







        (iii)  If Purchaser, UGC or any Group Company is required or deems it
advisable to pay any Tax, file any bond or pay any other amount (a "Tax
Deposit") in order to undertake a Tax Proceeding with respect to any Taxes for
which LIF is liable under this Agreement, Purchaser, UGC or such Group Company,
as applicable, shall first notify LIF of the possible Tax Deposit. If LIF agrees
to pay the Tax Deposit, LIF shall advance such amounts to Purchaser no later
than three Business Days before such payment is to be made. LIF shall not be
entitled to interest on such amount. Within three Business Days after the
receipt by Purchaser, UGC or any Group Company of a refund of any Tax Deposit
advanced to it by LIF (including any related interest amount received by
Purchaser, UGC or any Group Company), Purchaser or UGC must pay such refunded
amount to LIF, net of any Tax cost incurred by any Group Company as a result of
such refund. If LIF does not agree to pay any Tax Deposit within three Business
Days after receipt of the notice of the Tax Deposit, UGC, Purchaser or such
Group Company, as applicable, shall satisfy such requirement. Upon a final
determination that any tax is owed by LIF, LIF shall pay to UGC, Purchaser or
such Group Company, as applicable, the amount of the Tax owed plus interest on
the Tax Deposit from the date paid to receipt of the payment from LIF at a rate
equal to one-month Euribor.

        8.4   Record Retention. LIF, Purchaser and UGC must retain and provide
to each other upon reasonable request any records or other information
(including accounting work papers) that are in their possession or readily
obtainable and that may be relevant to any Tax matter with respect to any Group
Company or examination, proceeding, or determination with respect thereto.
Without limiting the generality of the foregoing, LIF, Purchaser and UGC must
retain, until the applicable statutes of limitations (including any extensions)
plus 90 days have expired, copies of all Tax Returns, supporting work papers,
and other records or information that may be relevant to any Tax Returns of any
Group Company and must not destroy or otherwise dispose of any such records
without first providing the other Party with a reasonable opportunity to review
and copy the same.

        8.5   Other Matters.

        (a)   UGC, Purchaser, and their respective Affiliates will comply with
the applicable reporting and record-keeping requirements of any Tax Authority
applicable to the transactions contemplated by this Agreement including without
limitation pursuant to Treasury Regulation Section 1.351-3.

        (b)   Neither UGC, Purchaser, nor any of their respective Affiliates
will voluntarily take any position on any federal, foreign, state or local
income or franchise tax return, or voluntarily take any other tax reporting
position, that is inconsistent with the treatment of the transactions
contemplated by this Agreement as a Section 351 exchange.

        (c)   Seller shall deliver to UGC copies of all available work papers,
supporting schedules and other information (including without limitation
schedules with all FAS 109 calculations) that were used in preparing the U.S.
GAAP reconciliation to the 2004 Management Accounts. Seller shall provide all
assistance reasonably requested by Purchaser and UGC in connection with efforts
by Purchaser and UGC to prepare a complete FAS 109 analysis for 2004 and
prior years. In addition, Seller shall prepare and deliver to UGC, within a
reasonable time following the Closing and in the template format provided by
UGC, a schedule of the available Irish net operating losses (or equivalent) of
PHL, updated to the period ending December 31, 2003 based upon the final Tax
Return for such period.

        (d)   UGC and Purchaser will not take any action, and will not permit
any of their Affiliates to take any action, that would cause the transactions
contemplated by this Agreement not to qualify as an exchange under Section 351
of the Code.

14

--------------------------------------------------------------------------------






ARTICLE IX
COVENANTS

        9.1   LIF Loan Refinancing. UGC shall cause PHL to refinance and repay
the LIF Loan on or before the date which is six months after Completion in the
currency in which it is denominated. Seller shall extend full cooperation to PHL
in connection with such refinancing and no prepayment fee shall be owed to
Seller in connection with such refinancing. During a period of six months after
Completion, Seller shall not exercise its rights under Section 13.0 (Events of
Default) of the LIF Loan. UGC shall not be limited in the manner in which it
chooses to fund or otherwise enable PHL to repay the LIF Loan.

        9.2   Registration Rights. If the UGC Exchange Shares do not constitute
"Registrable Securities" under the Registration Rights Agreement, UGC hereby
grants registration rights to Seller with respect to the UGC Exchange Shares
which shall be the same as set forth in the Registration Rights Agreement with
respect to "Registrable Securities."

ARTICLE X
GENERAL PROVISIONS

        10.1 Further Assurances. The Parties will and will procure (so far as is
within their respective power) any third party as necessary to do such acts and
things and execute such deeds and documents as may be necessary fully and
effectively to give effect to this Agreement.

        10.2 Survival of Certain Provisions. Insofar as any provision of this
Agreement is not being performed at the Completion it will survive and remain in
full force and effect notwithstanding the Completion. The representations and
warranties set forth in this Agreement will survive as set forth in Section 6.1.

        10.3 Interpretation. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. The
Article, Section and Exhibit headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms.

        10.4 Notice Provisions. Except as expressly provided herein, notices and
other communications provided for herein will be in writing and will be
delivered (i) by hand or courier service or mailed (certified or registered
mail, postage prepaid, return receipt requested) or (ii) sent by fax, with a
copy

15

--------------------------------------------------------------------------------




to be sent by one of the methods of delivery specified in section (i) above. Any
notice properly given will be effective upon receipt or refusal of service:

(a)   if to LMIH or Seller, to it at:
 
 
Liberty Media International, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112     Attention:   Graham Hollis, Senior Vice President
Elizabeth Markowski, Senior Vice President     Fax: +1 720 875 5858
 
 
and
 
 
 
 
Sherman & Howard L.L.C.
633 Seventeenth Street
Suite 3000
Denver, Colorado 80202     Attention:   Steven D. Miller, Esq.
Fax: +1 303 298 0940
(b)
 
if to UGC or Purchaser, to it at:
 
 
UnitedGlobalCom, Inc.
4643 South Ulster Street, Suite 1300
Denver, CO 80237     Attention:   Legal Department and President
Fax: +1 303 770 4207
 
 
and
 
 
 
 
United Pan Europe Communications N.V.
Boeing Avenue 53
Schiphol Rijk 1119 PE
The Netherlands     Attention:   Legal Department     Fax: +31 20 779 9871
 
 
and
 
 
 
 
Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203     Attention:   W. Dean Salter, Esq.
Garth B. Jensen, Esq.     Fax: + 1 303 866 0200

        10.5 Assignment. No Party will, nor will it agree to, assign or
otherwise transfer, all or any of its rights under this Agreement nor grant,
declare, create or dispose of any right or interest in it without the prior
written consent of the other Parties.

        10.6 Confidentiality. Subject to Section 10.7, the Parties and their
respective Affiliates will each treat as confidential and not disclose or use
any information received or obtained as a result of

16

--------------------------------------------------------------------------------




entering into this Agreement (or any document or instrument entered into
pursuant to this Agreement) which relates to:

        (a)   the provisions of this Agreement and any document or instrument
entered into pursuant to this Agreement, including for the avoidance of doubt,
details of the Initial Purchase Price;

        (b)   the negotiations relating to this Agreement (and such other
document or instrument); or

        (c)   each Party's business, financial or other affairs or those of its
Affiliates;

        10.7 Permitted Disclosure. Section 10.6 will not prohibit disclosure or
use of any information if and to the extent:

        (a)   the disclosure is required by law, and any regulatory body or the
rules and regulations of any recognized stock exchange or listing authority;

        (b)   the disclosure or use is required for the purpose of any judicial
proceedings arising out of or in connection with this Agreement or any other
agreement entered into, under or pursuant to this Agreement or the disclosure is
reasonably required to be made to a taxation authority in connection with the
taxation affairs of the disclosing Party;

        (c)   the disclosure is made to professional advisors of any Party
subject to an equivalent obligation of confidentiality to that set out in this
Article X;

        (d)   the information becomes publicly available (other than by breach
of this Agreement); or

        (e)   the information is independently developed through no violation of
an obligation of not to disclose such information;

provided that prior to disclosure or use of any information pursuant to Sections
10.7(a) or 10.7(b) (except in the case of disclosure to a taxation authority),
any Party concerned will promptly notify any relevant Party of such requirement
with a view to providing such Party with the opportunity to contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.

        10.8 Waiver. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the Party entitled to enforce such term, but any such waiver
will be effective only if in writing signed by the Party against which such
waiver is to be asserted. No course of dealing will be deemed to amend, waive or
discharge any provision of this Agreement. Except as otherwise provided herein,
no delay in the exercise of any right will operate as a waiver of such right. No
single or partial exercise of any right will preclude its further exercise. A
waiver of any right on any one occasion will not be construed as a bar to, or
waiver of, any such right on any other occasion.

        10.9 Entire Agreement. The provisions of this Agreement and the
documents and instruments referred to herein set forth the entire agreement and
understanding between the Parties as to the subject matter hereof and supersede
all prior agreements, oral or written, with respect to such subject matter and,
except as provided in Article VII, are not intended to confer upon any other
Person any rights or remedies hereunder.

        10.10     Severability. Wherever possible each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. However, if for any reason any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable in any respect,
such action will not affect any other provision of this Agreement. In such
event, this Agreement will be construed to give effect to the original intent of
the Parties to the maximum extent possible. Each of the Parties recognizes that
the other Parties hereto would not enter into this Agreement in the absence

17

--------------------------------------------------------------------------------




of all of the agreements, undertakings and representations of the Parties hereto
and that all undertakings and benefits are mutually dependent.

        10.11     Costs. The costs associated with the preparation of the
fairness option for the Special Committee shall be the responsibility of UGC.
Save as otherwise expressly provided in this Agreement, each of the Parties will
pay its own costs and expenses incurred in connection with the negotiation,
preparation and implementation of this Agreement.

        10.12     Governing Law. This Agreement, and all rights, remedies and
obligations of the Parties hereunder, will be governed by and construed in
accordance with the laws of the State of Delaware without regard to principles
of conflict of laws. In any judicial proceeding involving any dispute,
controversy or claim arising out of or relating to this Agreement or its
operations, each of the Parties unconditionally accepts the jurisdiction and
venue of any United States District Court located in the State of Colorado, or
of any other court located in the State of Colorado, and the appellate courts to
which orders and Judgments thereof may be appealed. In any such judicial
proceeding, the Parties agree that in addition to any method for the service of
process permitted or required by such courts, to the fullest extent permitted by
law, service of process may be made by hand delivery or by nationally recognized
courier service or United States Express Mail. EACH OF THE PARTIES HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

        10.13     Authorized Agent. Purchaser hereby appoints
UnitedGlobalCom, Inc., 4643 South Ulster Street, Suite 1300, Denver, CO 80237
Attention: Legal Department and President, Fax: +1 303 770-4207 as its
authorized agent (the "Authorized Agent") upon which process may be served in
any action arising out of or based upon this Agreement or the transactions
contemplated hereby that may be instituted in any court by any Party and
expressly consents to the jurisdiction of any such court and waives any other
requirements of or objections to personal jurisdiction with respect thereto.
Purchaser represents and warrants that the Authorized Agent has agreed to act as
said agent for service of process, and Purchaser agrees to take any and all
action, including the filing of any and all documents and instruments, that may
be necessary to continue such appointment in full force and effect as aforesaid.
If the Authorized Agent shall cease to act as Purchaser's agent for service of
process, Purchaser shall appoint without delay another such agent and notify
Seller of such appointment in the manner provided in Section 10.4. With respect
to any such action in the courts, service of process upon the Authorized Agent
in the manner provided in Section 10.4 at the address indicated above and
written notice of such service to Purchaser given as provided in Section 10.4
shall be deemed, in every respect, effective service of process upon Purchaser.

        10.14     Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.

        10.15     Counterparts. This Agreement may be entered into in any number
of counterparts, all of which taken together will constitute one and the same
instrument and will become effective when two or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Any Party may
enter into this Agreement by signing any such counterpart. Any of such
counterparts may be executed in facsimile.

        10.16     Enforcement. Each Party acknowledges that money damages would
be both incalculable and an insufficient remedy for any breach of this Agreement
by such Party or its representatives and that any such breach may cause the
other Parties irreparable harm. Accordingly each Party agrees that, in the event
of any breach or threatened breach of this Agreement by a Party, the other
Parties, in addition to any other remedies at law or in equity it may have, will
be entitled, without the requirement of posting a bond or providing a
cross-undertaking in damages or other security, to equitable relief, including
injunctive relief and an order for specific performance.

[SIGNATURE PAGES FOLLOW]

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties (other than LMIH) have caused this Stock
Purchase and Sale Agreement to be executed and delivered by their respective
officers or other authorized Persons thereunto duly authorized, all as of the
date first written above.


 
 
LIBERTY IRELAND FUNDING, INC.
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President
 
 
UNITED UPC BONDS, LLC
 
 
By:
 
UnitedGlobalCom, Inc., as manager
 
 
By:
 
/s/  ELLEN SPANGLER      

--------------------------------------------------------------------------------

    Name:   Ellen Spangler     Title:   Senior Vice President
 
 
UNITEDGLOBALCOM, INC.
 
 
By:
 
/s/  ELLEN SPANGLER      

--------------------------------------------------------------------------------

    Name:   Ellen Spangler     Title:   Senior Vice President

        IN WITNESS WHEREOF, for the purposes of Article VII only, LMIH has
caused this Stock Purchase and Sale Agreement to be executed and delivered by
its officer thereunto duly authorized, as of the date first written above.


 
 
LIBERTY MEDIA INTERNATIONAL HOLDINGS, LLC
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President

19

--------------------------------------------------------------------------------



EXHIBIT A

CERTAIN DEFINED TERMS

        As used in this Agreement, the following terms have the indicated
meanings:

        "Affiliate" with respect to a Person means any other Person Controlling,
Controlled by or under common Control with the first Person. For purposes of
this definition, neither UGC nor any Affiliate of UGC that is Controlled by UGC
shall be deemed to be an Affiliate of Seller or LMIH.

        "Audited Full Year 2004 EBITDA" means operating profit (loss) as
reflected in the Group Profit and Loss Account included in the Audited 2004
Financial Statements plus, to the extent deducted in determining operating
profit (loss), depreciation, amortization, exceptional items and costs of
Examination and exiting the wireless local loop business.

        "Budgeted Full Year 2004 EBITDA" means Euro 17,525,000.

        "Business Day" means any day except a Saturday, Sunday or any day on
which institutions located in New York City, New York are required or authorized
by law or other governmental action to be closed.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Code Section" means a specified section of the Code and the applicable
Treasury Regulations promulgated thereunder.

        "Contract" means any note, bond, indenture, debenture, security
agreement, trust agreement, mortgage, lease, contract, license, franchise,
permit, guaranty, joint venture agreement, or other agreement, instrument,
understanding, commitment or obligation, whether oral or written.

        "Control" and derivative terms mean the ability to direct or cause the
direction (whether through the ownership of voting securities, by contract or
otherwise), directly or indirectly, of the management and policies of a Person
or to control (whether affirmatively or negatively and whether through the
ownership of voting securities, by contract or otherwise) the decision of such
Person to engage in the particular conduct at issue.

        "Daily Prices" means for each trading day in the 10 trading day period
referenced in the definition of UGC Average Share Price, the volume weighted
average price of UGC Class A common stock on NASDAQ, as reported by Bloomberg
Professional Services on screen page UCOMA <Equity>AQR, or a successor quotation
system.

        "Disclosure Letter" means the letter so named, dated the date hereof,
from Seller to Purchaser and UGC.

        "dollars" or "$" means the lawful currency of the United States of
America.

        "Encumbrance" means any (a) security agreement, conditional sale or
other title retention agreement; (b) lease, consignment, or bailment given for
security purposes; and (c) claim, charge, mortgage, security, lien, prohibition
against transfer, pledge, encumbrance, adverse interest, option, equity, power
of sale, hypothecation or other third party rights, right of pre-emption, right
of first refusal, security interest, attachment, exception to or defect in
title, or other ownership interest (including reservations, possibilities of
reverter, restrictive covenants, leases, and licenses) of any kind, but
excluding any of the foregoing created or imposed by or pursuant to this
Agreement.

        "Examination" means the petition for restructuring filed pursuant Irish
insolvency law by PHL and Chorus Communication Limited on January 29, 2004 and
the corresponding proceedings in connection therewith.

A-1

--------------------------------------------------------------------------------




        "Governmental Authority" means any national, state, or local, or any
foreign, court, governmental department, commission, authority, board, bureau,
agency, official, or other instrumentality of government.

        "Group Company," as of any date, means, individually, PHL or one of its
subsidiaries as (as such term is defined in Section 155(1) of the Irish
Companies Act, 1963) of such date.

        "Group Companies," as of any date, means, collectively, PHL and its
subsidiaries as (as such term is defined in Section 155(1) of the Irish
Companies Act, 1963) as of such date.

        "Group Material Adverse Effect" means any event, change, or effect that
is materially adverse to the condition (financial or otherwise), properties,
assets, liabilities, business, operations or results of operations of the Group
Companies, taken as a whole, except to the extent that such change, event, or
effect is attributable to or results from (i) changes affecting the securities
or capital markets or economic conditions generally in the country or countries
in which the Group Companies conduct their businesses, (ii) changes affecting
the industries in which the Group Companies operate generally (as opposed to
changes affecting the Group Companies specifically or predominantly) or
(iii) changes in Irish GAAP or U.S. GAAP.

        "Indemnified Parties" means any of the Liberty Indemnified Parties or
the UGC Indemnified Parties, as the case may be.

        "Judgment" means any judgment, writ, order, decree, injunction, award,
restraining order, or ruling of or by any court, judge, justice, arbitrator, or
magistrate, including any bankruptcy court or judge, and any writ, order, decree
or ruling of or by any Governmental Authority.

        "Knowledge of Seller" means the actual knowledge of either Graham Hollis
or Miranda Curtis.

        "Legal Proceeding" means any private or governmental action, suit,
complaint, arbitration, legal or administrative proceeding or investigation.

        "LIF Loan" means the loan made by LIF to PHL and certain of its
subsidiaries pursuant to a loan agreement dated May 20, 2004.

        "Loss" means any claim, demand, suit, action, proceeding, cost, damage,
disbursement, expense, tax, liability, Judgment, loss, deficiency, obligation,
fine or settlement of any kind or nature, whether foreseeable or unforeseeable,
including interest or other carrying costs, penalties and related reasonable
legal, accounting and other professional fees and expenses.

        "Material Adverse Effect" means, with respect to any Person, any event,
change, or effect that is materially adverse to the condition (financial or
otherwise), properties, assets, liabilities, business, operations or results of
operations of such Person and its subsidiaries, taken as a whole, except to the
extent that such change, event, or effect is attributable to or results from
(i) changes affecting the securities or capital markets or economic conditions
generally in the country or countries in which such Person or group of Persons
conduct their businesses, (ii) changes affecting the industries in which such
Person or group of Persons operate generally (as opposed to changes affecting
any such Person or group of Persons specifically or predominantly) or
(iii) changes in U.S. GAAP.

        "Party" or "Parties" means LIF, Purchaser, UGC and, with respect to
Article VII only, LMIH.

        "Permitted Liens" means (i) liens for current taxes not yet due and
payable, (ii) liens arising in the ordinary course of business for sums not yet
due and payable consistent with past practice, but not involving any borrowed
money or the deferred purchase price for property or services, (iii) deposits,
pledges or liens to secure the performance of bids, tenders, letters of credit,
contracts, leases, statutory obligations, appeal, performance and payment bonds
and other like obligations, (iv) easements, rights of way, restrictions, leases
of property to others, title imperfections and restrictions, zoning ordinances
and similar encumbrances affecting property, and (v) liens securing the LIF
Loan.

A-2

--------------------------------------------------------------------------------




        "Person" means any individual, corporation, company, limited liability
company, joint venture, governmental authority, business association or other
entity.

        "Post-Completion Period" means any Tax filing or reporting period that
begins on or after the Completion Date.

        "Pre-Completion Period" means any Tax filing or reporting period that
ends on or prior to the Completion Date.

        "Scheme of Arrangements" means the (1) Proposals for a Scheme of
Arrangement dated April 13, 2004 between PHL and its members and creditors and
(2) Proposals for a Scheme of Arrangement dated April 13, 2004 between Chorus
Communication Limited and its member and creditors.

        "Securities Act" means the U.S. Securities Act of 1933, as amended.

        "Special Committee" means the committee of independent directors of the
board of directors of UGC constituted for the purpose (inter alia) of reviewing
the transactions contemplated by this Agreement.

        "Straddle Period" means any Tax filing or reporting period that begins
before the Completion Date and ends after the Completion Date.

        "Subsidiary" means, with respect to any Person:

        (a)   a corporation a majority in voting power of whose capital stock
with voting power, under ordinary circumstances, to elect directors is at the
time, directly or indirectly, owned by such Person, by a Subsidiary of such
Person, or by such Person and one or more Subsidiaries of such Person, without
regard to whether the voting of such stock is subject to a voting agreement or
similar restriction,

        (b)   a partnership or limited liability company in which such Person or
a Subsidiary of such Person is, at the date of determination, (i) in the case of
a partnership, a general partner of such partnership with the power
affirmatively to direct the policies and management of such partnership or
(ii) in the case of a limited liability company, the managing member or, in the
absence of a managing member, a member with the power affirmatively to direct
the policies and management of such limited liability company, or

        (c)   any entity (other than a corporation, partnership, or limited
liability company) in which such Person, a Subsidiary of such Person, or such
Person and one or more Subsidiaries of such Person, directly or indirectly, at
the date of determination thereof, has (i) the power to elect or direct the
election of a majority of the members of the governing body of such Person
(whether or not such power is subject to a voting agreement or similar
restriction) or (ii) in the absence of such a governing body, at least a
majority ownership interest.

        "Tax" or "Taxes" means all taxes, however denominated, including any
monetary adjustments, interest, penalties or other additions to tax that may
become payable in respect thereof, imposed by any Tax Authority, which taxes
include, without limiting the generality of the foregoing, all income or profits
taxes, payroll and employee withholding taxes, unemployment insurance, social
security taxes, third party's income withholding taxes, sales and use taxes,
value added taxes, ad valorem taxes, excise taxes, franchise taxes, gross
receipts taxes, business or municipal license taxes, occupation taxes, real and
personal property taxes, escheat amounts, stamp taxes, environmental taxes,
severance taxes, production taxes, transfer taxes, workers' compensation,
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing.

        "Tax Authority" means any U.S. federal, state, or local, or any foreign,
taxing authority.

A-3

--------------------------------------------------------------------------------




        "Tax Returns" means all returns, declarations, reports, forms, claims
for refund, estimates, information returns, and statements and other
documentation, including amendments, required to be maintained or filed with or
supplied to any Tax Authority in connection with any Taxes.

        "Treasury Regulation" means regulations issued by the U.S. Department of
Treasury under the Code.

        "UGC Average Share Price" means the mean average of the Daily Prices per
share of UGC Class A common stock over the prior 10 trading day period ending on
the date that is 2 trading days prior to the Completion Date.

        "U.S." means the United States of America.

        "U.S. GAAP" means U.S. generally accepted accounting principles as in
effect on the date hereof, consistently applied.

        As used in this Agreement, the following terms have the meanings
ascribed thereto in the Sections set forth opposite such terms:

Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

2004 Management Accounts   4.9(a) Action   7.4 Agreement   Preamble Audited
Financial Statements   4.9(a) Audited 2004 Financial Statements   2.2(a)
Authorized Agent   10.13 Completion   1.2 Completion Date   1.2 Estimated
Enterprise Value   2.2(b) Indemnifying Party   7.4 Initial Purchase Price   2.1
Interim Unaudited Financial Statements   4.9(a) Irish GAAP   2.2(a) Liberty
Indemnified Party   7.1 LIF or Seller   Preamble LMI   4.11(d) LMIH   Preamble
PHL   Recitals PHL Shares   Recitals Purchaser   Preamble Registration Rights
Agreement   5.10 Tax Indemnity Payment   7.3 Tax Liability Issue   8.3(b)(ii)
Tax Proceeding   8.3(b)(ii) UGC   Preamble UGC Exchange Shares   2.1 UGC
Indemnified Party   7.2 UPEC   5.14(g)

A-4

--------------------------------------------------------------------------------



EXHIBIT B

COMPLETION DELIVERIES

1.On Completion, the Seller shall deliver to the Purchaser:

1.1.certificates in respect of all issued shares in the capital of PHL (or an
indemnity in a form acceptable to the Purchaser) and duly executed transfers of
all shares in PHL held by any nominee for PHL in favor of such persons as the
Purchaser directs.

2.The Seller shall cause the directors of PHL to deliver a unanimous written
consent, effective upon Completion, to:

2.1.approve for registration and to register (subject to those transfers being
duly stamped) the transfers of the PHL Shares;

2.2.accept the resignations referred to in Section 3.1(d) of the Agreement that
are tendered; and

2.3.appoint as directors those persons nominated by the Purchaser.

B-1

--------------------------------------------------------------------------------





EXHIBIT C

LIST OF REQUIRED OFFICER AND DIRECTOR RESIGNATIONS

Princes Holdings Limited

1.Graham Hollis

2.Miranda Curtis

3.Elizabeth Donahue

C-1

--------------------------------------------------------------------------------





QuickLinks


STOCK PURCHASE AND SALE AGREEMENT
